DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 05/16/2022 has been entered.  Claims 1, 3-7, and 9-16 are pending in the application.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, and 11-16, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geist (US 4129240 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Geist (US 4129240 A) in view of Hung et al. (US 20060180628 A1) and further in view of Wolf et al. (US 4129240 A).
Regarding claim 1, Geist discloses an electric driving tool (210) configured to eject a fastener (226) from an outlet of the driving tool (fig. 9) and drive the fastener into a workpiece (274), the driving tool comprising: a motor (222, col. 6, lines 40-67, claims 2 and 16); 
a driver (224/225) (1) configured to be driven by the motor and to strike and eject the fastener from the outlet when driven by the motor from a standby position to a striking position along a travel path, the travel path extending in a front-rear direction of the driving tool (along front side 212), the striking position being located frontward of the standby position and (2) having a longitudinal driving axis (col. 6, lines 40-67, col. 7, lines 1-67, col. 8, lines 1-8, claims 2 and 16, figs. 9-10);  
a contact arm that (1) is an elongate member (270) extending in the front-rear direction, (2) has a front end forward of a distal opening of the outlet and (3) is configured to (a) have a non-pressed position and a pressed position and (b) be physically moved from the non-pressed position to the pressed position when pressed by the workpiece (col. 6, lines 40-67, col. 7, lines 1-67, col. 8, lines 1-8, claims 2 and 16, figs. 9-10);  and 
a blocking member (286/314/282) configured to have (1) a block position in which a portion (286 or 314) of the blocking member is intersected by the longitudinal driving axis (both intersect longitudinal axis), abuts the driver (end of 286 contacts/abuts the driver and 282, below extension portion 225) and prevents the driver from moving to the striking position from the standby position when the contact arm is in the non- pressed position and (2) a retracted position in which the blocking member does not contact the driver and allows the driver to move to the striking position from the standby position when the contact arm is in the pressed position (col. 6, lines 40-67, col. 7, lines 1-67, col. 8, lines 1-8, claims 2 and 16, figs. 9-10);  
wherein: when the blocking member (286/314/282)  is in the block position, the portion of the blocking member is directly between a rearwardmost end of the fastener that is positioned to be driven by the driver and a forwardmost end of the driver  in the front-rear direction (figs. 9-10); and the contact arm (270) and the blocking member are configured such that the contact arm physically contacts and mechanically moves the blocking member from the block position to the retracted position when the contact arm moves from the non- pressed position to the pressed position (col. 6, lines 40-67, col. 7, lines 1-67, col. 8, lines 1-8, claims 2 and 16, figs. 9-10).  
In the alternative, if it can be argued that Geist fails to disclose or teach when the blocking member is in the block position, the portion of the blocking member is directly between a rearwardmost end of the fastener that is positioned to be driven by the driver and a forwardmost end of the driver in the front-rear direction-
Hung et al. teaches having a contact arm that (40) is an elongate member (41) extending in the front-rear direction, (2) has a front end forward of a distal opening of the outlet (figs. 1-3) and (3) is configured to (a) have a non-pressed position and a pressed position and (b) be physically moved from the non-pressed position to the pressed position when pressed by a workpiece (A) and having a blocking member (30) is in the block position, the portion of the blocking member is directly between a rearwardmost end of the fastener that is positioned to be driven by a driver (22 and/or 13) and a forwardmost end of the driver  in the front-rear direction ([0024-0030], figs. 1-11).
Wolf et al. teaches having a contact arm that is an elongate member (29/60) extending in the front-rear direction (figs. 1-3), (2) has a front end forward of a distal opening of the outlet (figs. 1-3) and (3) is configured to (a) have a non-pressed position and a pressed position and (b) be physically moved from the non-pressed position to the pressed position when pressed by a workpiece (U) and having a blocking member (50 or 44/45) is in the block position, the portion of the blocking member is directly between a rearwardmost end of a fastener (60) that is positioned to be driven by a driver (13) and a forwardmost end of the driver  in the front-rear direction ([0040-0050], figs. 1-5). Wolf et al. also teaches the blocking member and the driver are configured such that the blocking member prevents the driver from moving to the striking position from the stand-by position by abutting on the forward most end of the driver (note the forwardmost end is not defined for which end is the forward end and Wolf et al. also teaches having a blocking member (44) at forwardmost end, figs. 4-5) wherein the blocking member is configured to be movable between the block position in which the blocking member is in the travel path and the retracted position  in which the blocking member is not in the travel path (pivotally moves via 43/47) and when in the block position, is spaced apart frontward from a front end of the driver when the driver is in the standby position (portion of 44 is spaced apart, [0036-0050], figs. 1-5).
Given the teachings of Geist to have a blocking member configured to have a block position to block the driver until the power tool is in proper position pressing against a work piece, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the blocking member to be configured to when the blocking member is in the block position, the portion of the blocking member is directly between a rearwardmost end of the fastener that is positioned to be driven by the driver and a forwardmost end of the driver in the front-rear direction to have a secure mechanical linkage as well as electronic mechanism to have a more reliable and safer blocking mechanism to prevent accidental/unintentional firing of a fastener as taught by Hung et al. and Wolf et al.
Regarding claims 3-4 and 14, Hung et al. teaches the blocking member and the driver are configured such that the blocking member prevents the driver from moving to the striking position from the stand-by position by abutting on the forward most end of the driver (Hung shows at the forwardmost end) wherein the blocking member is configured to be movable between the block position in which the blocking member is in the travel path and the retracted position  in which the blocking member is not in the travel path and when in the block position, is spaced apart frontward from a front end of the driver when the driver is in the standby position ([0024-0030], figs. 1-11).  Wolf et al. also teaches the blocking member and the driver are configured such that the blocking member prevents the driver from moving to the striking position from the stand-by position by abutting on the forward most end of the driver (note the forwardmost end is not defined for which end is the forward end and Wolf et al. also teaches having a blocking member (44) at forwardmost end, figs. 4-5) wherein the blocking member is configured to be movable between the block position in which the blocking member is in the travel path and the retracted position  in which the blocking member is not in the travel path (pivotally moves via 43/47) and when in the block position, is spaced apart frontward from a front end of the driver when the driver is in the standby position (portion of 44 is spaced apart, [0040-0050], figs. 1-5).
Regarding claims 6, Geist discloses the blocking member is a rotary lever (286/314/282) that is rotatable between the block position and the retracted position; and the contact arm (270) and the blocking member are configured such that the contact arm contacts the blocking member and turns the blocking member from the block position to the retracted position when moving from the non-pressed position to the pressed position (col. 6, lines 40-67, col. 7, lines 1-67, col. 8, lines 1-8, claims 2 and 16, figs. 9-10).
Regarding claims 7 and 15, Geist discloses a flywheel (222) configured to be rotationally driven by the motor and to store rotational energy, wherein: the driver and the flywheel are configured such that the driver is moved to the striking position from the standby position by the rotational energy of the flywheel (222); and the blocking member and the driver (224/225) are configured such that the blocking member prevents the driver from moving to the striking position from the standby position before the rotational energy required to eject the fastener is transmitted to the driver (col. 6, lines 40-67, col. 7, lines 1-67, col. 8, lines 1-8, claims 2 and 16, figs. 9-10) and Wolf et al. teaches having a flywheel (32) configured to be rotationally driven by the motor and to store rotational energy, wherein: the driver and the flywheel are configured such that the driver is moved to the striking position from the standby position by the rotational energy of the flywheel (32); and the blocking member (51) and the driver (13) are configured such that the blocking member prevents the driver from moving to the striking position from the standby position before the rotational energy required to eject the fastener is transmitted to the driver and Wolf et al. discloses the flywheel (32) configured to be rotationally driven by the motor and to store rotational energy; and an actuating mechanism (trigger 19 and/or control unit 23) configured to move the driver from the standby position to a transmitting position in which the rotational energy is transmitted from the flywheel to the driver, wherein the driver and the blocking mechanism are configured such that a distance in the front-rear direction between (1) the front end of the driver when the driver is in the standby position and (2) the blocking member when the blocking member is in the block position is shorter than a travel distance of the driver from the standby position to the transmitting position ([0036-0041], figs. 1-3).
Regarding claims 5, 11-13, and 16, Geist teaches having a biasing member (269/271) configured to bias the blocking member toward the block position, wherein a contact arm (272), a blocking member (282) and the biasing member are configured such that: the contact arm moves the blocking member (282) from a block position to the retracted position against a biasing force of a biasing member (306) when moving from a non-pressed position to a pressed position; and the biasing member moves the blocking member to the block position from the retracted position by the biasing force when the contact arm moves from the pressed position to the non-pressed position (col. 6, lines 14-67, col. 7, lines 1-67, figs. 9-10) wherein: the blocking member (282) is a rotary lever (290) that is supported by a support body (300) to be rotatable around an axis between the block position and the retracted position; the rotary lever is biased by a biasing member (306) in a first direction around the axis toward the block position; and the support body has a stopper part (304) configured to abut the blocking member when the blocking member is in the block position to prevent the blocking member from further rotating in the first direction, wherein: the blocking member (282) is at least partially rearward of the contact arm (272); and the contact arm and the blocking member are configured such that the contact arm directly contacts and moves the blocking member from the block position to the retracted position (connecting linkage 250/314 shown in figs. 9-10) when the contact arm moves linearly rearward from the non-pressed position to the pressed position, wherein: the blocking member is a rotary lever (290) that is rotatable between the block position and the retracted position; and the contact arm and the blocking member are configured such that the contact arm contacts and rotates the blocking member from the block position to the retracted position when the contact arm moves linearly rearward from the non-pressed position to the pressed position, wherein: a leading end portion (282) of the rotary lever is in the travel path of the driver when the blocking member is in the block position; and a portion of the rotary lever between the leading end portion and a rotation axis of the rotary lever is contacted by the contact arm (via 314) when the contact arm contacts and rotates the rotary lever (col. 6, lines 14-67, col. 7, lines 1-67, figs. 9-10). Wolf et al. also teaches having a biasing spring member (75) for holding the driver (13 figs. 6-10) but fails to disclose the biasing member configured to bias the blocking member toward the block position, wherein the contact arm, the blocking member and the biasing member are configured such that: the contact arm moves the blocking member from the block position to the retracted position against a biasing force of the biasing member when moving from the non-pressed position to the pressed position; and the biasing member moves the blocking member to the block position from the retracted position by the biasing force when the contact arm moves from the pressed position to the non-pressed position. wherein: the blocking member (51) is a rotary lever that is supported by a support body (50) to be rotatable around an axis between the block position and the retracted position; the rotary lever is biased by a biasing member in a first direction around the axis toward the block position; and the support body has a stopper part configured to abut the blocking member when the blocking member is in the block position to prevent the blocking member from further rotating in the first direction, wherein: the blocking member is at least partially rearward of the contact arm; and the contact arm and the blocking member are configured such that the contact arm directly contacts and moves the blocking member from the block position to the retracted position when the contact arm moves linearly rearward from the non-pressed position to the pressed position, wherein: the blocking member is a rotary lever (51) that is rotatable between the block position and the retracted position; and the contact arm and the blocking member are configured such that the contact arm contacts and rotates the blocking member from the block position to the retracted position when the contact arm moves linearly rearward from the non-pressed position to the pressed position, wherein: a leading end portion of the rotary lever is in the travel path of the driver when the blocking member is in the block position; and a portion of the rotary lever between the leading end portion and a rotation axis of the rotary lever is contacted by the contact arm when the contact arm contacts and rotates the rotary lever.
Allowable Subject Matter
Claims 9-10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an electric driving power tool for driving fasteners apparatus comprising all the structural and functional limitations and further comprising a motor for driving a driver, a flywheel configured to be rotationally driven around a first rotation axis by the motor; a ring member configured to selectively transmit a rotational energy of the flywheel to the driver; and a driver-moving mechanism, wherein: the driver faces an outer periphery of the flywheel in a radial direction of the flywheel; and the driver, the flywheel, the ring member and the driver-moving mechanism are configured such that: the driver-moving mechanism moves the driver relative to the ring member from the standby position to a transmitting position in which the ring member transmits the rotational energy to the driver; the ring member is loosely fitted around the outer periphery of the flywheel when the driver is in the standby position; and when the driver is moved to the transmitting position from the standby position by the driver-moving mechanism, the ring member (1) frictionally engages the driver and the flywheel and (2) is rotated by the flywheel around a second rotation axis different from the first rotation axis by frictional engagement between the flywheel and the ring member thereby transmitting the rotational energy to the driver to move the driver forward from the transmitting position. Having the ring engage to driver to transmit the rotational energy/power provides an effective simple power deliver mechanism that also works in conjunction with the blocking member mechanism to prevent accidental/unintentional firing of a fastener to thereby by deliver efficient and safe power to the fastener when the power tool is correctly positioned against a workpiece.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 9-16 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Also, the terms/phrases “front-rear”, “rearwardmost”, “forwardmost”, forward, etc. are arbitrary absent any defined origin/axis to base the orientations/directions on.  Examiner suggest defining proximal and distal, define an axis along with the relative association of whether a feature/member is proximal/distal along that axis to establish an origin to base the origin/directions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731